Exhibit 10.62

Summary of Compensation for Directors

As of December 31, 2013, PC Connection, Inc.’s directors consisted of:
(i) Joseph Baute; (ii) David Beffa-Negrini; (iii) Barbara Duckett; (iv) Patricia
Gallup; (v) David Hall; and (vi) Donald Weatherson. Each director receives an
annual retainer of $75,000, payable quarterly, for service on the Board. Each
independent director also receives an annual retainer of $15,000, payable
quarterly, for participation in the Board’s audit and compensation committees.
In addition, Board members who act in a chairman capacity receive annual fees as
follows: Board chair, $35,000; Board vice-chair, $10,000; audit committee chair,
$10,000; compensation committee and sub-committee chair, $5,000. On December 3,
2013, each director was awarded 2,500 restricted stock units, valued at a price
of $23.36 per unit, of which 500 restricted stock units vested on the grant
date. The remaining restricted stock units vest in four equal annual
installments beginning on December 3, 2014. The restricted stock awards are
settled in equivalent shares of our common stock upon vesting. The table below
sets forth the retainer fees paid for 2013:

 

Director

   Annual
Retainer      Chairman
Fees      Audit  and
Compensation
Committee      Total
Retainer
Fee Paid
for 2013(1)  

Joseph Baute

   $ 75,000       $ 10,000       $ 15,000       $ 100,000   

David Beffa-Negrini

     75,000               75,000   

Barbara Duckett

     75,000         5,000         15,000         95,000   

Patricia Gallup

     75,000         35,000         —           110,000   

David Hall

     75,000               75,000   

Donald Weatherson

     75,000         10,000         15,000         100,000   

 

(1) In addition, non-officer directors receive reimbursement for all reasonable
expenses incurred in attending board and committee meetings.